DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of compound (1), in the reply filed on May 18, 2022 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and the
species shown below, Sections 7 and 8.
4.	Claims 7, 17, 18, 27-30 and 34-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 18, 2022.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on August 20, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by RN 2159060-52-1 (
    PNG
    media_image1.png
    283
    223
    media_image1.png
    Greyscale
).  The reference has a date of 2017 which antedates the present claims having an effective filing date (national stage entry date) of March 12, 2019 and priority claim to provisional application dated March 13, 2018.  The compound corresponds to the present claims in the following manner:  n=2; R1=H; B=phenyl; R4 and R5 form heterocycle; R3=R6=H; E=substituted phenyl; D=substituted heterocycle.
7.	Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Andreoli et al.  The reference has a date of 2014 which antedates the present claims having an effective filing date (national stage entry date) of March 12, 2019 and priority claim to provisional application dated March 13, 2018.  The reference teaches compounds such as NSC751499 (Table 1) and pharmaceutical compositions comprising the compounds and pharmaceutically acceptable excipient.  The compound corresponds to the present claims in the following manner:  n=2; R1=H; B=phenyl; R4 and R5 form heterocycle; R3=R6=H; E=substituted phenyl (R10=methoxy); D=substituted heterocycle; B=aryl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626